Citation Nr: 1014945	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-00 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss in the left ear.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel










INTRODUCTION

The Veteran had active military service from November 1993 to 
December 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision. 


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for hearing loss in his left ear in a June 
2004 rating decision.  The Veteran was notified of the 
decision, but did not perfect an appeal.

2.  Evidence obtained since the time of the June 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for hearing loss in the left ear.


CONCLUSION OF LAW

The June 2004 rating decision which denied entitlement to 
service connection for hearing loss in the left ear is final; 
new and material evidence has not been submitted, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
hearing loss in the left ear was denied by a June 2004 rating 
decision which is now final as the Veteran failed to perfect 
an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time of the June 2004 rating decision, the Veteran's 
service treatment records were of record which clearly showed 
that he had hearing loss in both ears at enlistment.  There 
was also a note indicating that the Veteran had been informed 
of his condition.  Service treatment records also showed that 
the Veteran was given a hearing profile while in service and 
he did receive treatment for his hearing condition, including 
being given a hearing aid.

The Veteran was scheduled for several audiology VA 
examinations but he failed to report, although it was argued 
later that the Veteran had been incarcerated at the time the 
examination was scheduled.

The Veteran's claim was denied as it was concluded that his 
hearing loss in his left ear pre-existed his time in service 
and had not been permanently aggravated by his service.

Since his claim was denied, the Veteran pointed out that he 
was given a hearing aid for his left ear while in service.

The Veteran underwent a VA hearing test in December 2005 
which continued to show that he had hearing loss in the left 
ear.  However, no opinion was provided regarding whether the 
Veteran's hearing loss in his left ear was aggravated by 
military noise exposure.

As such, the Veteran was provided with a VA examination in 
October 2007 at which his claims file was reviewed, and 
military noise exposure from M-16s, M-60s and live grenades 
was acknowledged.  A hearing test was conducted that showed 
moderate to severe sensioneural hearing loss in the Veteran's 
left ear.  However, the audiologist opined that the Veteran 
had significant hearing loss in his left ear upon entry into 
service and showed no change while in the service.  As such, 
she opined that the Veteran's hearing loss in his left ear 
was not aggravated by his time in service.

New evidence has been submitted since the Veteran's claim was 
previously denied, however, the medical evidence that was 
added merely goes to show that the Veteran has hearing loss 
in his left ear currently, and it is therefore not material 
in that it was known at the time of the previous denial that 
the Veteran had hearing loss in his left ear.

Similarly, a new medical opinion of record was obtained, but 
it concluded that the Veteran's hearing loss in his left ear 
was not permanently aggravated by his time in service.  As 
such, while this opinion is clearly material in that it 
addresses the reason the Veteran's claim was previously 
denied, it does not raise a reasonable possibility of 
substantiating the Veteran's claim.  

Therefore, the criteria for reopening the Veteran's claim 
have not been met, and his claim of entitlement to service 
connection for hearing loss in the left ear remains denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in October 2005, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the letter specifically informed the Veteran of 
what "new" and "material" meant in the context of his 
claim, and it informed him the reason that his claim had 
previously been denied.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

Since his claim was last denied, VA has obtained numerous 
pages of outpatient treatment records and surgical records; a 
medical opinion of record was obtained (the report of which 
has been associated with the claims file); and the Veteran 
was scheduled to testify at a hearing before the Board, but 
he failed to appear.

In these circumstances, VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In light of the denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.






ORDER

New and material evidence having not been presented to reopen 
a claim of entitlement to service connection for hearing loss 
in the Veteran's left ear, the Veteran's claim is not 
reopened, and the appeal is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


